Opinion filed February 22, 2008 











 








 




Opinion filed February 22,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00033-CR
                                                    __________
 
                             KENNETH BRYAN WILLIAMS, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 221st District Court
 
                                                    Montgomery
County, Texas
 
                                          Trial
Court Cause No. 06-08-07432-CR
 

 
                                                                   O
P I N I O N
The
trial court convicted Kenneth Bryan Williams of driving while intoxicated (a
third degree felony offense), found the enhancement allegations to be true, and
assessed his punishment at confinement for twenty-five years.  The sentence was
imposed in open court on September 12, 2007.  A motion for new trial was not
filed.  Appellant filed his notice of appeal on November 26, 2007, seventy-five
days after the date the sentence was imposed.  We dismiss.




Upon
reviewing the file, the clerk of this court wrote the parties to inform them
that it appeared an appeal had not been properly perfected and to direct
appellant to respond showing grounds for continuing the appeal.  Appellant has
responded by filing a motion for extension of time in which to file his notice
of appeal.
Pursuant
to Tex. R. App. P. 26.2, the
notice of appeal was due to be filed on or before October 12, 2007.  A timely
motion for extension of time was due to be filed on or before October 29,
2007.  Tex. R. App. P. 26.3. 
Appellant filed his motion for extension on February 14, 2008.
Absent a timely notice of appeal or
compliance with Rule 26.3, this court lacks jurisdiction to entertain an
appeal.  Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo
v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State,
860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96 
(Tex. Crim. App. 1988).  Appellant may be able to secure an out-of- time appeal
by filing a postconviction writ pursuant to Tex.
Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2007).
The
motion for extension of time is overruled, and the appeal is dismissed.
 
PER CURIAM
 
February 22,
2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.